Title: To James Madison from John Strode, 9 March 1792
From: Strode, John
To: Madison, James


Honble. Sir,Culpeper 9th. March 1792
The Winter setting in so early prevented those Interested in the intended road leading thro’ this County to the Fedral City, from making the Survey at the time they Otherwise intended, & the continuation of the Deep Snow has hereto had Similar effects, even at this Time altho’ the Snow is gone, the Roads through “the Froggeaten-Country” from the abundance of wet is altogether impassible, to so great a degree, perhaps Seldom known; However, the Surveyor Chain Carriers &c are all holding themselves in Readiness, the Instant it can be done, next week I hope, will proceed on the business, and as soon as a Draft of the Survey can be made, a Copy thereof Shall be forwarded to you. But the chiefest cause, which operates to produce this troublesome Scrawle, is a Suggestion from Mr. Strother and some other Gentlemen, That it wd. be a great advantage, in order to promote an undertaking of Such Genl. Utillity, That Sir You wd. be good enough to favourably Mention the Matter to Such other Members of Congress, as Lay on, or Near they [sic] Line, which the Road might be Supposed to pass, as well thro’ this, as the more Southwd. States, for it seems to be the Opinion of a Number of well informd Gentlemen, Indeed all that I have conversed with, That the intended road, may very conveniently and usefully be extended, on Nearly a Direct way to the Seat of Government of Georgia, out of which again, thro its whole extant, a Variety of other great & Leading roads may branch Out to the Back Countrys. The Advantages to be derived from the whole, are perhaps too extensive and numerous for me to conceive, much less attempt to particularize, Sir to you they will be more Obvious, as to the Variety of Objects they may involve, their Magnitude & Interests, public, private and complicate; Suffer me I pray You Sir to beg the favour of You to introduce the Subject to Mr Jefferson and for us Supplicate His patronage in the Matter; If that Honorable Gentleman will deign to favour the undertaking, and with You can Spare the Time from the great National concerns which at present may require your Attentions, so far as to promote it by some Small Degree of Your influence with Such Characters on the Rout as is most likely to bring into effect the projected Design, or kindly communicate any directions Needfull for the more Effectual prosecution thereof, will be considerd a great favour by a Number of good people, as well as also by Honble. Sir yr. most Obdt Hble Sert
John Strode
